UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 28, 2014 MORRIS BUSINESS DEVELOPMENT COMPANY (Exact name of registrant as specified in its charter) California 814-00724 33-0795854 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 220 Nice Lane #108 Newport Beach, CA (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (310) 493-2244 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 4 – MATTERS RELATED TO ACCOUNTANTS AND FINANCIALS STATEMENTS ITEM 4.01 CHANGES IN REGISTRANT’S CERTIFYING ACCOUNTANT (a) On July 28, 2014, the Company dismissed JPDH and Company (“JPDH”) as the independent registered public accounting firm for the Company effective immediately. JPDH was retained on February 11, 2014. During the Company's 2014 fiscal year and through the date of this Current Report on Form 8-K, (1) there were no disagreements with JPDH on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which, if not resolved to the satisfaction of JPDH, would have caused JPDH to make reference to the subject matter of the disagreements in connection with their report, and (2) there were no “reportable events” as that term is defined in Item 304(a)(1)(v) of Regulation S-K. (b) On July 28, 2014, the Company’s Board of Directors approved the engagement of Terry L. Johnson, CPA, as the Company's independent accountant effective immediately to audit the Company’s financial statements and to perform reviews of interim financial statements. During the fiscal years ended March31, 2014, 2013 and 2012 through July 28, 2014 neither the Company nor anyone acting on its behalf consulted with Terry L. Johnson, CPA regarding (i) either the application of any accounting principles to a specific completed or contemplated transaction of the Company, or the type of audit opinion that might be rendered by Terry L. Johnson, CPA on the Company's financial statements; or (ii) any matter that was either the subject of a disagreement with JPDH or a reportable event with respect to JPDH. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS Exhibit No. Document Location Letter dated July 30, 2014, from JPDH and Company to the Securities and Exchange Commission. Filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 1,2014 MORRIS BUSINESS DEVELOPMENT COMPANY By: /s/ George MorrisCharles Strongo George Morris, Chief Executive Officer
